Name: Commission Regulation (EC) No 1330/2004 of 20 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 21.7.2004 EN Official Journal of the European Union L 247/3 COMMISSION REGULATION (EC) No 1330/2004 of 20 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 20 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 39,9 096 42,5 999 41,2 0707 00 05 052 83,4 999 83,4 0709 90 70 052 76,5 999 76,5 0805 50 10 052 65,1 382 58,2 388 54,7 524 65,3 528 56,5 999 60,0 0808 10 20, 0808 10 50, 0808 10 90 388 77,2 400 101,8 404 86,6 508 73,9 512 88,2 524 83,4 528 80,0 720 98,4 804 88,3 999 86,4 0808 20 50 388 97,6 512 87,9 528 80,3 999 88,6 0809 10 00 052 190,2 092 189,7 094 69,5 999 149,8 0809 20 95 052 282,3 400 298,5 404 303,6 999 294,8 0809 30 10, 0809 30 90 052 153,0 999 153,0 0809 40 05 512 91,6 624 150,6 999 121,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.